19-11
     Xu v. Wilkinson                                                        BIA
                                                                       Cohen, IJ
                                                                    A206 583 107
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   HONGFANG XU,
14            Petitioner,
15
16                     v.                                  19-11
17                                                         NAC
18   MONTY WILKINSON, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                   Jed S. Wasserman, Esq., New York,
24                                     NY.

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
     Attorney General Monty Wilkinson is automatically substituted for
     former Acting Attorney General Jeffrey A. Rosen as Respondent.
 1   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
 2                                     Assistant Attorney General;
 3                                     Anthony C. Payne, Assistant
 4                                     Director; Liza S. Murcia, Senior
 5                                     Litigation Counsel; Kathleen Kelly
 6                                     Volkert, Trial Attorney, Office of
 7                                     Immigration Litigation, United
 8                                     States Department of Justice,
 9                                     Washington, DC.

10        UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14        Petitioner Hongfang Xu, a native and citizen of the

15   People’s Republic of China, seeks review of a December 7,

16   2018, decision of the BIA affirming a November 3, 2017,

17   decision     of    an     Immigration   Judge   (“IJ”),       denying    Xu’s

18   application        for     asylum,   withholding    of        removal,    and

19   protection under the Convention Against Torture (“CAT”).                  In

20   re Hongfang Xu, No. A 206 583 107 (B.I.A. Dec. 7, 2018), aff’g

21   No. A 206 583 107         (Immig. Ct. N.Y. City Nov. 3, 2017).             We

22   assume the parties’ familiarity with the underlying facts and

23   procedural history.

24        We have reviewed the BIA’s decision, which in turn upheld

25   a   number   of     the    IJ’s   factual   findings     as    not   clearly

26   erroneous.        See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d
                                        2
 1   Cir. 2005).      The BIA denied relief based solely on Xu’s

 2   failure to show a nexus to a protected ground or that she

 3   would more likely than not be tortured. We address only those

 4   dispositive     determinations       and     do    not    address    Yang’s

 5   arguments regarding the IJ’s other findings. We will uphold

 6   the agency’s factual determination if it is supported by

 7   substantial    evidence   –   that     is,      “unless    any    reasonable

 8   adjudicator would be compelled to conclude to the contrary.”

 9   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

10   510, 513 (2d Cir. 2009).

11        To be eligible for asylum, an applicant must show that

12   she has suffered past persecution, or has a well-founded fear

13   of   future   persecution,    on     account       of    “race,    religion,

14   nationality, membership in a particular social group, or

15   political     opinion.”   8   U.S.C.       §§     1101(a)(42)      (defining

16   “refugee”), 1158(b) (giving Attorney General discretion to

17   grant certain refugees asylum).              “To establish persecution

18   on account of a political opinion, an asylum applicant must

19   show that the persecution arises from his or her own actual

20   or imputed political opinion.”         Koudriachova v. Gonzales, 490

21   F.3d 255, 263 (2d Cir. 2007).          The persecutor must act from


                                        3
 1   more than a “generalized ‘political’ motive.”         INS v. Elias-

 2   Zacarias, 502 U.S. 478, 482 (1992).

 3        Under certain circumstances, opposition to government

 4   corruption may constitute a political opinion for purposes of

 5   asylum.     See Castro v. Holder, 597 F.3d 93, 100–01 (2d Cir.

 6   2010).     Opposing corruption for self-interested reasons lacks

 7   the requisite political motivation, whereas “opposition to

 8   endemic corruption . . . may have a political dimension when

 9   it transcends mere self-protection and represents a challenge

10   to   the   legitimacy   or   authority   of   the   ruling   regime.”

11   Yueqing Zhang v. Gonzales, 426 F.3d 540, 547–48 (2d Cir.

12   2005).

13        Substantial evidence supports the agency’s determination

14   that Xu did not establish she had a political opinion or that

15   her alleged persecutors attributed an opinion to her.           When

16   asked by the IJ to articulate her protected ground, Xu’s

17   counsel stated, “Okay, her political opinion, I guess . . .

18   she was deprived of her business . . . and of her economic

19   interest,” adding that that “was the best [he could] come up

20   with.”     Xu did not establish that her motivation behind any

21   of her actions (loaning her relative money or resisting


                                       4
 1   confessing to illegal activity) transcended her own self-

 2   interest or that she “undertook to vindicate the rights of

 3   . . . other persons.”           Ruqiang Yu v. Holder, 693 F.3d 294,

 4   299 (2d Cir. 2012) (finding evidence of nexus where applicant

 5   intervened on behalf of fellow workers to protest state-

 6   sponsored wage theft).          Moreover, Xu testified the government

 7   sought to “scam her,” released her from detention only after

 8   she paid them, and did not arrest her on any other occasion.

9    Thus, the record reflects that Xu was, at most, the victim of

10   “acts of greed or malfeasance” by the government — which does

11   not support a claim of political persecution.                 Castro, 597

12   F.3d at 101.         Xu’s failure to show a nexus to a protected

13   ground was dispositive of both asylum and withholding of

14   removal.      See 8 C.F.R. §§ 1208.13(b), 1208.16(b).

15         The agency’s denial of CAT protection is also supported

16   by substantial evidence.          Xu had the burden to show that she

17   was   “more    likely    than    not   to   be   tortured.”     8   C.F.R.

18   § 1208.16(c).         Xu did not meet this burden.             Her brief

19   detention, in which she did not suffer any injuries, did not

20   rise to the level of torture.               8 C.F.R. §§ 1208.16(c)(3)

21   (listing      past    torture    as    consideration    in    determining


                                            5
 1   likelihood of future torture), 1208.18(a)(2) (“Torture is an

 2   extreme form of cruel and inhuman treatment and does not

 3   include lesser forms of cruel, inhuman or degrading treatment

 4   or punishment that do not amount to torture.”); Kyaw Zwar Tun

 5   v. U.S. INS, 445 F.3d 554, 567 (2d Cir. 2006) (“[T]orture

 6   requires proof of something more severe than the kind of

 7   treatment that would suffice to prove persecution.”).      Her

 8   only other support for her CAT claim was country conditions

 9   evidence that some individuals in prison in China are tortured

10   and that there are widespread human rights abuses.     Evidence

11   of general conditions is insufficient support for a CAT claim

12   absent evidence that someone in the applicant’s “particular

13   alleged circumstances” will likely be tortured.   Mu-Xing Wang

14   v. Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003).

15       For the foregoing reasons, the petition for review is

16   DENIED.   All pending motions and applications are DENIED and

17   stays VACATED.

18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe,
20                               Clerk of Court




                                   6